Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 24 May 2022.  In virtue of this communication, claims 1-25 are currently presented in the instant application.  Presently, claims 1, 7-8, and 20 have been amended and claims 2, 5, 18-19, 21, and 23 have been cancelled.  New drawings have also been submitted along with this communication.

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive.
As mentioned in the Examiner initiated interview on 5/16/2022, the amendment to claim 1 appears to be the same language of claim 5, which has now been properly cancelled and its dependencies amended to depend on claim 1.  The previous rejection of claim 5 would still apply to newly amended claim 1 (the broad terminology of “on” would allow the data logger of the prior art that is arranged connected to the axle to still qualify as the entire shell rests on the axle).
Furthermore, the drawings submitted along with the communications on 25 May 2022 has additional problems.  Newly amended Fig. 1 shows the data logger on both the axle and the core, and newly amended Fig. 2 shows a data logger connected (by what appears to be a wire) to the unit which was previously described as the data logger and contains all the elements of the data logger.
Neither of these changes (having two data loggers let alone wiredly connected to each other) appear to have support in the specification, and would be rejected as new matter if entered.
As none of these changes raise new issues and requires further search, these amendments to the specification, drawing, and claims will not be entered, and all previous claims will remain rejected.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
6/3/2022